Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner’s Statement of Reasons for Allowance
Claims 7-9 are allowed because the prior art fail to teach a spatula, comprising:
a handle terminating in a head, the head defined by a front side and a back side joined by a side edge, the side edge comprising at least a first portion formed as a tapered wedge extending outward from a center portion of the head and a second portion defining a thickness greater than an outermost portion of the tapered wedge,
wherein the second portion of the edge defines a retention channel configured to optionally retain a temperature sensing probe of a thermometer and an upper portion of the head defines an opening corresponding to an end of the channel configured to receive a temperature sensing probe into the channel therethrough, and
wherein a bottom-most portion of the head defines a stopper corresponding to an end of the channel, the stopper configured to prevent a temperature sensing probe retained within the channel from extending beyond such bottom-most portion of the head, in combination with the remaining limitations of claims 8-9.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GAIL KAPLAN VERBITSKY whose telephone number is (571)272-2253.  The examiner can normally be reached on Mon - Fri 8AM-4:30PM.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/GAIL KAPLAN VERBITSKY/Primary Examiner, Art Unit 2855                                                                                                                                                                                                        July 02, 2021